United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ______________

                                   No. 98-1584WM
                                   ______________

Cheryl Ann Hall,                      *
                                      *
             Appellant,               *
                                      * On Appeal from the United
      v.                              * States District Court for
                                      * the Western District of
                                      * Missouri.
Kenneth S. Apfel, Commissioner of     *
Social Security,                      * [Not to be published.]
                                      *
             Appellee.                *
                                 ___________

                              Submitted: September 24, 1998
                                  Filed: October 2, 1998
                                   ___________

Before RICHARD S. ARNOLD, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      This is a social-security case in which the claimant asserts disability, principally
upon the basis of depression. The Commissioner found that the depression was not a
significant problem, and the claimant had the residual functional capacity to perform
a limited range of sedentary work. The District Court1 held that this finding was



      1
        The Hon. Fernando J. Gaitan, Jr., United States District Judge for the Western
District of Missouri.
supported by substantial evidence on the record as a whole, and granted the defendant
Commissioner's motion for summary judgment.

      We affirm. Having reviewed the briefs and record and heard oral argument, we
agree with the District Court. We do not believe that the case has sufficient
precedential significance to justify the writing of a full opinion.

      Affirmed.

      A true copy.

             Attest:

                     CLERK, U.S.COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-